         Case 2:11-cv-03577-RDP Document 480 Filed 04/15/19 Page 1 of 2                              FILED
                                                                                            2019 Apr-15 AM 09:05
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA

ALABAMA AIRCRAFT INDUSTRIES, INC.,
                                 )
ALABAMA AIRCRAFT INDUSTRIES, INC. –
                                 )
BIRMINGHAM, and PEMCO AIRCRAFT   )
ENGINEERING SERVICES, INC.,      )
                                 )
     Plaintiffs,                 )                          Case No. 2:11-cv-03577-RDP
                                 )
v.                               )
                                 )
THE BOEING COMPANY, BOEING       )
AEROSPACE OPERATIONS, INC., and  )
BOEING AEROSPACE SUPPORT CENTER, )
                                 )
     Defendants.                 )

        AAI'S NOTICE OF REPLACEMENT AND AMENDMENT OF DOC. 476

       AAI serves notice that it amends its filing of Doc. 476 by withdrawing its 15-page version

filed April 12, 2019, and replacing it on April 15, 2019, with a resubmitted 10-page version of

such reply brief.


Respectfully submitted this the 15th day of April, 2019.

                                             /s/ J. Michael Rediker
                                             One of the Attorneys for Plaintiffs

OF COUNSEL
J. Michael Rediker (mrediker@rumberger.com)
Joshua Lerner (jlerner@rumberger.com) (admitted pro hac vice)
R. Scott Williams (swilliams@rumberger.com)
Peter J. Tepley (ptepley@rumberger.com)
Meredith J. Lees (mlees@rumberger.com)
Rebecca A. Beers (rbeers@rumberger.com)
RUMBERGER KIRK & CALDWELL, P.C.
2001 Park Place North, Suite 1300
Birmingham, Alabama 35203
Counsel for Plaintiffs




                                                1
        Case 2:11-cv-03577-RDP Document 480 Filed 04/15/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that I have, on this the 15th day of April 2019, served a true and correct
copy of the foregoing on the following via the Court's CM/ECF electronic filing system:

R. Thomas Warburton, Esq.
J. Thomas Richie, Esq.
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2104
Telephone: (205) 521-8000
Facsimile: (205) 521-8800

Craig S. Primis
John C. O'Quinn
Erin C. Johnston
Tia T. Trout-Perez
Alexia R. Brancato
KIRKLAND & ELLIS, LLP
655 Fifteenth Street NW
Washington, D.C. 20005



                                             /s/ J. Michael Rediker
                                             OF COUNSEL




                                                2
